UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

SHELBY LOWERY CIVIL ACTION
VERSUS

ACE AMERICAN INSURANCE NO.: 17-248-BAJ-RLB
COMPANY ET AL.

RULING AND ORDER

Before the Court is Defendants’ Motion to Limit the Testimony (Doc. 45)
of Plaintiff’s economist, G. Randolph Rice. For the reasons that follow, the Motion

(Doc. 45) is GRANTED.

I. BACKGROUND

This is a car-accident case. (Doc. 1). lt arises from a collision on Jeff`erson
Highway in Baton Rouge, Louisiana. (Id. at 1[ 3). Shawn Wi]]iarns was driving a van
for his employer, Sherwin-Williams. (Icl. at 1[ 4). Shelby Lowery was travelling in an
ambulance, working as a paramedic (Id. at 1[ 3). Williams tried to turn onto Jefi`erson
Highway but instead struck the ambulance (Id. at 1[ 5). Lowery sued. (Id.).

Lowery hired G. Randolph Rice to prepare an economic-loss estimate.
(Doc. 45-2). As part of that estimate, Rice made two calculations of Plaintiff's future
earning capacity. (Id. at 2-3). The first assumes that Lowery can continue to work as

a paramedic. (Id. at 2). The second assumes that Lowery transitions to a physician

assistant position because he cannot continue to work as a paramedic. (Id. at 2-3).

Defendants move to exclude the second calculation (Doc. -4115).1
II. LEGAL STANDARD

Because Plaintiff offers Rice’s testimony, Plaintiff must show that (1) Rice’s
testimony is based on sufficient facts or data, (2) Rice’s testimony is the product of
reliable principles and methods, and (3) Rice has applied the principles and methods
reliably to the facts of the case. See Car'.lson v. Biorem,edi Therapeutic Sys., Inc., 822

F.3d 194, 199 (5th Cir. 2016) (citing FED. R. Evu). 702).
III. DISCUSSION

Rice bases his second calculation on the assumption that Plaintiff will have to
quit work as a paramedic and transition to a career as a physician assistant
(Doc. 45-2 at 2). That assumption is the crux of Lacy Sapp’s vocational rehabilitation
assessment_-an assessment the Court rejected as rooted in speculation (Doc. 95).
The assumption was too speculative to support Sapp’s vocational rehabilitation
assessment and is too speculative to support Rice’s second calculation of Plaintiff s
future earning capacity. See, e.g., Noel v. In£and Dredg£ng Co., No. 17-CV-1989, 2018
WL 1911821, at *4 (E.D. La. Apr. 23, 2018) (excluding economic-loss estimate to the

extent it relied on an unreliable vocational-rehabilitation opinion).

 

1 Plaintiff argues_without citing to the record_that Rice may base his second calculation on
Lacy Sapp`s vocational rehabilitation assessment because Sapp based that assessment on Plaintiffs
doctors’ testimony that Plaint`iff “will have to eventually stop working as a paramedic." (Doc. 56 at 2).
Because neither doctor so testified, the argument lacks merit.

2

IV. CONCLUSION
Accordingly,

IT IS ORDERED that the Motion to Limit the Testimony (Doc. 45) of G.
Randolph Rice is GRANTED. Rice may not offer an estimate of Plaintiff s future
earning capacity that is based on the assumption that Plaintiff will transition to a

physician assistant position because he is unable to continue to work as a paramedic.

Baton Rouge, Louisiana, this 2 'day of February, 2019.

sss

JUDGE BRIAIH(. JACKSON
UNITED sTATEs DISTRICT coURT
MIDDLE DISTRICT or LoUIsIANA

